Mr. President, it gives me great pleasure to extend to you, on behalf of the delegation of the Syrian Arab Republic and in my own name, our congratulations and best wishes on the occasion of your election to the high office of President of the twenty-sixth session of the General Assembly. Your election reflects the distinguished position of your country, Indonesia, to which my country is linked with the strongest ties of friendship. It also reflects the great appreciation for your person and for the principles which you uphold. We are confident that, guided by you, the present session will deal with international problems in a spirit of adherence to the basic rules of right and justice enshrined in the United Nations Charter.
62.	Profound appreciation is also due for the efforts of Mr. Hambro, the President of the twenty-fifth session of the General Assembly, whose unfailing efforts, tact and knowledge contributed to the success of that jubilee- marking session.
63.	I must also express my great respect and deep sense of appreciation to Secretary-General U Thant, who has guided the world Organization through wind and storm, courageously, and with dedication to the service of all mankind as well as with a firm belief in the need to uphold the ideals on which the world Organization was founded and to establish firmly principles of justice and peace. We should wish to see the Secretary-General accede to the overwhelming desire of United Nations Members to renew his tenure of office in order to continue to serve the international community and the cause of world security and peace.
64.	It is a source of pleasure for me to congratulate the new States of Bhutan, Bahrain and Qatar on their recent admission, and Oman on its forthcoming admission, to membership in the United Nations. This stresses the inevitability of the victory of the struggle of peoples, big and small, to achieve liberation from colonial rule. My country, which is linked to Bahrain, Qatar and Oman by belonging to the Arab people, who are fighting to achieve peace and liberation, wishes the three new States full progress and prosperity.
65.	The United Nations, which was born more than 25 years ago in the aftermath of the catastrophe of the Second World War, has been able to face grave crises, to withstand challenges and to confirm, year after year, the inevitability of the victory of the struggle of peoples.
66.	The United Nations has acted to restrain aggression; has exerted efforts to put an end to colonialism, to promote economic development, to ease international tension and to foster peace; it has achieved an agreement to stop the proliferation of nuclear weapons;  and it has started useful talks on the subject of general and complete disarmament.
67.	But do these achievements meet the pressing needs of humanity? Do they rise to the level of the aspirations of peoples? Peoples of the world who are fighting to exist and to survive find their existence and their survival seriously threatened; peoples who are seeking peace and justice are plagued with aggression and occupation; and peoples who are struggling to ensure mere subsistence find their usurped and their resources exploited through old and new forms of imperialist domination.
68.	Fear of the woes of war, fear of the loss of liberty through subjection to domination and occupation, and the fear of people who have to suffer the cruelties of homelessness and hunger-these are the dangers that threaten humanity and its future. These are the dangers that stress the need for the struggle to ensure due respect for provisions of the United Nations Charter and the basic rights of man.
69.	The Syrian Arab Republic, which is struggling along-side other peoples to achieve liberation and to ensure a better future for its citizens, participated in the establishment of the United Nations and in the drawing up of its Charter. Like other participants, it entertained the hope that, through this Charter, a better world-a world free of colonialism, domination, exploitation and under-development-would be created. Syria, moreover, has sacrificed much to contribute to the attainment of this goal, as witnessed by its record inside the United Nations and outside it.
70.	Syria's firm adherence to United Nations principles has made it the object of various forms of pressure and threats, ranging from economic blockade to direct aggression and occupation.
71.	The Syrian Arab Republic believes that the battle for liberation is one and indivisible and can be won only through a united struggle by the peoples of the world. We also believe that the struggle for peace can attain its goal only through a relentless fight to put a final end to all forms of colonialism and that the struggle against underdevelopment will be effective and fruitful only through co-operation and the co-ordinated efforts of peoples.
72.	Syria, therefore, reaffirms its support for the heroic struggle of the peoples of Viet-Nam, who are fighting to achieve unity, liberation, self-determination and the evacuation of all foreign troops from their homeland, We believe that the seven-point plan of the Provisional Revolutionary Government of South Viet-Nam constitutes the only way to resolve the Viet-Namese question. We condemn the United States interference in Cambodia against the lawful Government of President Sihanouk. We support the struggle of the people of Indo-China against United States imperialist aggression, which constitutes a threat to the peace and security of South-East Asia. The people of Korea should be allowed to achieve unity and exercise their indisputable right to self-determination. We call for the evacuation of all foreign troops from South Korea and for the dissolution of the I L Nations Commission for the Unification and Rehabilitation of Korea, the very existence of which constitutes serious interference in the internal affairs of Korea.
73.	The Syrian Arab Republic is very eager to see that the unity of Pakistan is preserved and that peace in East Pakistan is maintained so as to secure the return of the refugees to their homeland and to ensure peace and security in that region, particularly as the President of Pakistan, Mr, Yahya Khan, has called upon all the refugees to return to their homes.
74.	The Syrian Arab Republic has always supported the struggle of the peoples of Africa against racial discrimination in all parts of the African continent. We condemn the apartheid policy of the Government of South Africa, as well as its illegal occupation of Namibia. We support the struggle of the people of Zimbabwe against the racist rule of the usurper minority. We support the liberation movements of Angola, Mozambique, Guinea (Bissau) and all the other parts of Africa subject to colonial rule and their struggle against foreign colonialist forces which threaten the security of Africa. We declare that support for this struggle is a sacred duty squired by the common destiny of peoples and the dignity of humanity.
75.	The Arab people of Syria, who have fought against imperialist occupation, the crimes of colonialism and the brutality of the Nazi-type Zionist aggression in the Middle East, reaffirm their stand alongside the peoples of Africa in their destiny-deciding struggle against racial discrimination and imperialist intervention in Africa. The solidarity of the struggle of the Arab people with the struggle of the peoples of Africa will, we believe, ensure the defeat of the common enemy and its racial-Zionist ideology, which is based on hatred, malice and genocide.
76.	The Syrian Arab Republic supports the principle of universality of representation at the United Nations and believes that respect for this principle strengthens the world Organization. Indeed, world peace cannot be safeguarded if political prejudice is permitted to replace the principles of the United Nations Charter.
77.	The Syrian Arab Republic was one of the nations that first advocated the restoration to the People's Republic of China, in its capacity as the only true representative of the Chinese people, of its legal right to occupy China's seat at the United Nations. It is indeed gratifying to note that in the world at large the year 1971 has witnessed a growing recognition of the justice of this stand.
78.	Believing in the principle of universality of representation, and desirous of strengthening the world Organization, we support the admission to membership in the United Nations of States which have shown due respect for the principles of the United Nations Charter, such as the German Democratic Republic, the Democratic Republic of Viet-Mam and the Democratic People's Republic of Korea. The admission of those States would strengthen the forces that stand for liberty and peace. We believe that the United Nations will continue to lack due effectiveness and the requisite international character if the peoples of those States, representing, as they do, a tremendous human, cultural and economic potential, continue to be denied admission to membership in the United Nations.
79.	The victory of the struggle of peoples to achieve liberty, equality and the enforcement of the principles of the United Nations Charter will remain a far-off target unless the heavy legacy of long centuries of colonial rule is overcome and liquidated. Economic and social underdevelopment, which developing countries have inherited from the period of colonization, constitutes a permanent threat to the peoples of those countries. Real independence for them should include freedom from poverty and ignorance, and a bridging of the tremendous gap that separates developed from developing countries. That terrible gap constitutes a grave and continuing threat to world peace. Those are some of the basic considerations which have led us to support) as we still do, the adoption of all necessary measures for the strengthening of international peace and security.
80.	Working to achieve those targets has not proved easy and has always met with opposition from world imperialism, the bitterest enemy of the freedom and development of peoples. Notwithstanding the various forms of pressure to which it has been subjected, including that of direct aggression, the Syrian Arab Republic has succeeded in freeing its economy and effectively utilizing its resources through co-operation with friendly countries which believe that international relations should be based on mutual respect for a country's dignity and its national sovereignty. We believe that the battle for economic liberation, which is no less important than that for political freedom, requires the full co-operation and complete solidarity of all forces of liberation throughout the world.
81.	To serve a common cause and common interests, relations of friendly co-operation have been established by Syria with the forces of liberation in Asia, Africa and Latin America. Strong ties have also been maintained with socialist countries that have supported the just causes of peoples and have given us assistance on the basis of sincere co-operation. The Syrian Arab Republic is prepared to enter into relations of mutual co-operation with all countries that believe in the right of peoples to liberation and sovereignty.
82.	In pursuance of the struggle to achieve the unity of the Arab people, the Syrian Arab Republic, in co-operation with the Arab Republic of Egypt and the Libyan Arab Republic, has established a federation that fulfils the aspirations of the Arab masses to unity and liberation and enhances the economy of the States of the Federation.
83.	The new Federation of Arab Republics represents an emerging political force capable of developing defensive power against aggression. The Federation is a new force that supports the struggle of peoples and all liberation movements throughout the world. The Federation represents a force that seeks peace and friendship with all peoples that believe in the dignity of men and in a peace based on justice and equity.
84.	The General Assembly debates yearly the explosive Middle East crisis which threatens not only the security of the area but also world peace. At the heart of this crisis is the cause of the Arab people of Palestine, who have been deprived of all rights confirmed by international legislation, conventions and United Nations resolutions. It is the case of the Zionist imperialist aggression against the people of Palestine as well as against the whole Arab people, an aggression that has continued unabated for over half a century now.
85.	This hall and this forum have witnessed repeated condemnations of Israel for acts of collective killing and genocide. The majority of Members of the United Nations has endorsed these condemnations, as can be ascertained through reference to numerous resolutions adopted by the General Assembly, the Security Council and other organs and committees of the United Nations. No Member State has a darker United Nations record or one that is more tainted with crimes and violations than Israel.
86.	Israel's existence as an entity in Palestine since 1948 represents a continuation and an expansion of the illegal colonial presence which had ruled the country through the device of the Mandate. From the early days of its existence, Israel has perpetrated the worst atrocities, which, before its rise, were committed by Zionist terrorist gangs. Since its inception as the successor to British colonial rule in Palestine, Israel has violated all international rules, human principles and moral codes. Its program and logic included murder and assassination, which has extended even to United Nations personnel; collective killing of disarmed civilians in a Nazi-like manner and the uprooting of a whole people. Every crime committed by the Nazis of modern times and by barbaric invaders in past times has been committed by Israel, which has violated all the rules and conventions of international law.
87.	In this very hall, on several occasions, the voice of the representatives of the Zionist authorities has been heard defying the authority of the United Nations and warning the world Organization that Israel would not heed any United Nations resolutions even though they ' /ere adopted almost unanimously if they did not serve Israeli designs and the Zionist logic of aggression.
88.	The Arab people of Palestine have been uprooted from their homeland to make room for the establishment of a settler colonial State based on a racist ideology that upholds discrimination on grounds of race, color, and religion, an ideology that embodies the madness of the Nazis and the criminal practices of the minority regimes of Rhodesia and South Africa.
89.	The Zionist regime has been set up in Palestine, and it has adopted, in co-operation with world imperialism, a policy of aggression and of territorial expansion involving the displacement of 1.5 million Arab refugees from their homeland and of over three quarters of a million newly displaced persons from the occupied areas of three Member States: Syria, Egypt and Jordan. It is a policy aimed at keeping the peoples of the region under-developed and disunited. United Nations records and official reports confirm this dark image of Israel.
90.	The' world was brought to the verge of a global war when Israel played the role of the spearhead of the tripartite aggression which was launched against Egypt in 1956. Israel pushed the world again to the verge of another world war through the launching of an expansionist Zionist-imperialist surprise attack against three Arab States in 1967. Following the 1967 aggression, Israel was ordered to withdraw from all the occupied territories. Since then, Israel has been condemned for savage, inhuman attacks, aerial and otherwise, deep inside Arab territories, killing innocent school children, working men and women in their factories. Israel has also been condemned for crimes committed in every part of the occupied territories: crimes
7
against civilians; against children, women and old men; against sacred historical places; and against the sentiments and feelings of Christians and Moslems throughout the world.
91.	To set the record clear, the number of resolutions and decisions on the Arab-Israeli conflict and the Palestine question adopted by the General Assembly, the principal organs of the United Nations, and specialized agencies -UNESCO and WHO from the first cesse-fire decision of
6 June 1967 until now, totals 54. Those resolutions and decisions have, on the one hand, affirmed every Arab right and confirmed, on the other, Israel's utter disregard of these rights and its deliberate ignoring of every principle of the Charter, a record which makes Israel a candidate for expulsion from the world Organization in accordance with Article 6 of the Charter. Specifically, of the 54 resolutions referred to, 14 "condemn" or "strongly condemn" or "specifically condemn Israel" for "flagrant violations" of the Charter, including attacks on the Arab countries, its refusal to apply the fourth Geneva Convention  and its violations of human rights. Nineteen of those 54 resolutions either "deplore" or "deeply deplore" or "strongly deplore" or "note with dismay the refusal of Israel" to co-operate in implementing specific resolutions or "urgently call upon the Government of Israel" to implement the Charter.
92.	There is no limit to Israeli arrogance and cynicism. Israel attempts continuously to derogate from the authority of the United Nations and its responsibility to maintain world peace and order. Such arrogance was displayed last week in the Security Council following the adoption on 25 September last of a resolution on Jerusalem which, inter alia, "urgently calls upon Israel to rescind all previous measures and actions" in annexing Arab Jerusalem. The Israeli representative arrogantly declared the refusal of his Government to accept that resolution. The following day the Israeli Cabinet issued a statement to that effect. Only Thursday of last week, the General Assembly hall witnessed a similar irresponsibility expressed by the Foreign Minister of the Tel Aviv authorities when, in his statement at the 1946th meeting, he requested the world Organization to give up its authority for the maintenance of international peace and security and to abandon, directly or indirectly, its responsibilities vis-a-vis Zionist aggression and expansion in the Middle East.
93.	Europe witnessed such a disregard for international covenants and agreements on the eve of the Second World War through the declarations of the Nazi leaders who dragged their country and the whole world to the Second World War that brought untold sorrow to mankind. That is why the United Nations and the Members represented in it are asked to put an end to such cynicism and irresponsibility which now threaten the peace* and security of the world.
94.	The Foreign Minister of Israel, faithful to his sophistry and to the well-known Zionist pattern of distorting facts, referred to what he called the situation of the Jews in Syria. I need hardly refute his allegations because the members of the Jewish community in Syria are. Syrian citizens. They
live not only better than the Arabs in Israel, who are treated as third-class citizens, or the Arabs in the occupied territories, but certainly better than the oriental Jews in Israel, Indeed, who did not read recently about the revolt of these wretched oriental Jews who have been lured by Zionist propaganda to migrate to Israel? Those oriental Jews saw for themselves what it means to live under a racist-Zionist European society based on discrimination as to color, race and creed, We do not believe that the Zionist authorities can hide from the eyes of the world the tragedy of the oriental Jews in Israel. The Black Panther movements there, their continuous strikes and demonstrations, are but the beginning of the erosion of that racial society.
95.	Furthermore, Zionist-Israeli propaganda, in utter dis-regard of the Will of the world concerning the maintenance of international peace and security, has been attempting continuously to picture Israeli aggression against the Arab States as a conflict between the United States and the USSR in the Middle East, Such an attempt aims at tying the United States and its interests totally to Israeli aggression and to the desire of the expansionist Israeli State to expand further in to Arab lands. It is an explosive situation, because it aims ultimately at pushing the whole world to the brink of a third world war in order to protect Israeli expansionism and aggression.
96.	We therefore confirm once more that any settlement based on getting a reward to the aggressor is but a call for a further renewal of aggression. It is a dangerous game which threatens the security of the world community. Artificial creations based on racialism and aggression cannot subsist, regardless of the arsenal of offensive destructive arms which they have at their disposal,
97.	History teaches us beyond the shadow of a doubt, that the early victories of aggressors always become the road leading to their defeat. The Zionist-Israeli aggression against the Arab peoples of the Middle East will not fare better than the Nazi aggression against Europe and the whole world.
98.	This Zionist-imperialist aggression, which has been so extensively condemned on the international level, could not have continued had it not been for the support which the United States of America gave to Israel, first to commit the aggression and later to perpetuate it. The alliance between the United States and Israel, between imperialism and Zionism, which is directed against the uprooted and dispossessed people of Palestine, as well as against the whole of the Arab people who aspirs to peace, constitutes a threat to all freedom-loving and peace-loving peoples of the world and is harmful to American interests, which are sacrificed to serve the aggressive aims of Zionism.
99.	The so-called United States policy of "quiet diplomacy for a Middle East settlement" is in effect nothing but a manifestation of that country's desire to give the aggressor party the opportunity and the needed "quiet" to enjoy the fruits of aggression and to consolidate its control of the occupied territories by establishing new colonies and expelling the inhabitants of these territories.
100.	It is indeed regrettable that the United States of America, the country which produced, in the past two centuries, great heroes of freedom-Washington, Jefferson, Benjamin Franklin and Abraham Lincoln-should become today the chief supplier of the arms and weapons used to commit aggression against the peoples of the world who are seeking liberty and freedom. It is indeed regrettable that the United States of America, which produced the Declaration of Independence, the first declaration of human rights in modern history, should become today the oppressive force used to threaten the freedom of peoples and to support violations of the rights of man.
101.	The large-scale expulsion from their homes and lands of the Arab inhabitants of the Golan heights, the west bank of the Jordan, Gaza, the Sinai peninsula and Jerusalem is a terrible crime that should move the conscience of humanity to intervene to save the threatened peace and security of the world.
102.	The Israeli authorities have gone so far in their defiance of the international community as to declare openly their colonialist intentions regarding the occupied Arab territories. The Israeli Minister of Defense has recently demanded that these territories should be annexed to Israel and that Israel should therefore regard itself as the "permanent government" of these territories.
103.	Zionist acts of aggression and expulsion have reduced the Arab people of Palestine to the status of refugees. The failure of the world community to render justice to these refugees and the indifference with which it has regarded their tragic plight has kindled the spirit of resistance in their torn tents and has converted the homeless and dispossessed people of Palestine into freedom fighters struggling to defend the rights which the United Nations Charter has recognized as belonging to all peoples.
104.	The struggle of Palestinian resistance is a struggle for the right of self-determination. International law recognizes this right and consecrates the struggle to achieve it. For it is, indeeds the right for the achievement of which all the peoples of the world represented in this Organization, not excluding the United States of America, have fought to achieve. It is the right recognized by international law and charters, including the United States Declaration of Independence, and is, therefore, the inalienable right of the Palestinian people, which the United Nations General Assembly has repeatedly recognized and affirmed in resolutions adopted by various sessions of the Assembly, most notably by the twenty-fifth anniversary session.
105.	The Syrian Arab Republic wishes to draw the attention of the General Assembly to the grave dangers to the peace in the Middle East and to the world attendant upon the present state of continued Israeli aggression. The international community should discharge its historic responsibilities relating to the preservation of world peace by promptly putting an end to that aggression.
106.	The attitude of the Syrian Arab Republic to the Palestine question and to Israel's continued aggression is constant and firm and is based on the principles and provisions of the United Nations Charter and the inalienable rights of man.
107.	There are two prerequisites for the establishment of peace in the Middle East: first, recognition of the right of the Palestinian people to their lands and homeland and of their right to the free exercise of self-determination; secondly, the complete, immediate and unconditional withdrawal of Israeli forces from the occupied Arab territories.
108.	The continued occupation of these territories constitutes a grave danger to peace, a danger for which the Zionist aggressors and the forces of imperialism that support the aggression must be held responsible.
109.	The freedom-loving forces of the world and all peoples fighting for liberation bear the responsibility to check the aggressor. These forces, acting collectively, can deter aggression, can protect the cause of freedom and the sovereignty of peoples, and can ensure a world peace based on justice and equity.

